ORDER
PER CURIAM
On consideration of the certified opinion of the Maryland Court of Appeals disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com’n of Maryland v. Agiliga, 422 Md. 613, 31 A.3d 103 (2011), this court’s December 20, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause, but filed his affidavit as required by D.C. Bar R. XI, § 14(g) prior to the court’s order suspending him in this jurisdiction, it is
ORDERED that Alexander N. Agiliga is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to December 20, 2011. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment) and In re Mulkeen, 606 A.2d 136 (D.C.1992) (if a suspended lawyer files his required affidavit within ten days of his initial suspension, the notice is deemed to have been filed on the date the suspension was imposed).